

114 HR 6318 IH: Fair Pay for Presidential Protection Act
U.S. House of Representatives
2016-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6318IN THE HOUSE OF REPRESENTATIVESNovember 15, 2016Mr. Cummings (for himself, Mr. Clay, Ms. Plaskett, Mr. Connolly, Mr. Ted Lieu of California, Mr. Lynch, Mr. Brendan F. Boyle of Pennsylvania, Mr. Cooper, Mr. DeSaulnier, Ms. Norton, Ms. Kelly of Illinois, Mrs. Lawrence, Mrs. Watson Coleman, Mrs. Carolyn B. Maloney of New York, Mr. Welch, Ms. Michelle Lujan Grisham of New Mexico, and Ms. Duckworth) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 5, United States Code, to provide an increase in premium pay for certain Federal
			 employees performing protective services during any year in which a
			 presidential election is held, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fair Pay for Presidential Protection Act. 2.Premium pay exception for work authorized under section 3056(a) of title 18 (a)In generalSection 5547 of title 5, United States Code, is amended by adding at the end the following:
				
					(f)
 (1)Notwithstanding any other provision of this section, in any calendar year in which a presidential election is held—
 (A)subsections (a) and (b) shall not apply to an employee who performs work authorized by section 3056(a) of title 18; and
 (B)such an employee may be paid premium pay under the provisions of law referred to in subsection (a) to the extent that the payment of such pay does not cause—
 (i)the aggregate total of basic pay and such premium pay for any pay period for such employee to exceed the biweekly equivalent of the annual salary rate established for level I of the Executive Schedule under section 5312 in effect at the end of the calendar year; or
 (ii)the total basic pay and such premium pay in any calendar year for such employee to exceed the annual salary rate established for such level in effect at the end of the calendar year.
 (2)The payment of additional premium pay pursuant to paragraph (1) shall not be considered or creditable as basic pay for purposes of retirement or any other purpose and shall not be used in computing payment for accumulated and accrued annual leave under section 5551 or 5552.
 (3)In applying section 5307, any premium pay earned in a pay period subject to the limit in paragraph (1)(B)(i) shall not be counted as part of an employee’s aggregate compensation for the given calendar year.
 (4)The Director of the Secret Service may act as the head of an agency in applying the annual limitation on premium pay established under subsection (b)(3) in calendar years in which a presidential election is not held.
						.
 (b)ApplicationThe amendment made by subsection (a) shall begin to apply in 2016. (c)Conforming amendmentSection 118 of the Treasury and General Government Appropriations Act, 2001 (Public Law 106–554) is repealed.
			